DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

October 31, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Meningitis Outbreak

The Center for Medicaid and CHIP Services (CMCS) is issuing this guidance in response to the
Centers for Disease Control and Prevention’s (CDC) interim treatment guidance for central nervous
system (CNS) and/or parameningeal infections and septic arthritis associated with contaminated
steroid products produced by the New England Compounding Center (NECC):
http://www.cdc.gov/hai/outbreaks/clinicians/index.html.
While CDC has identified specific states with clinics that have received contaminated product,
patients in other states may be affected. Additional information on the outbreak can be found at:
http://www.cdc.gov/hai/outbreaks/clinicians/faq_meningitis_outbreak.html
We urge states to review the information available from CDC, monitor the CDC Web site for
updates, and take the steps necessary to ensure timely access to CDC-recommended drug therapies
for CNS and/or parameningeal infections and septic arthritis associated with contaminated steroid
products produced by NECC.
At this time, CMS expects states to be prepared for new Medicaid prescription requests for
voriconazole as part of the regimen specified in the CDC interim treatment guidance referenced
above. Given the severity of this situation, we also expect states to expedite all coverage
determination requests for this medication, and other appropriate antifungal medications, due to the
potentially life-threatening consequences of a delay in therapy for those patients with CNS and/or
parameningeal infections and septic arthritis.
If you have any questions regarding this memorandum, please contact Dr. Steve Cha at
410-786-1876 or Stephen.Cha@cms.hhs.gov.

